Case 1:21-cv-03524-PAE Document 55 Filed 09/10/21 Page 1of1
Case 1:21-cv-03524-PAE Document 54 Filed 09/09/21 Page 1 of1

Lew Sfbeer,

WIMPFHEIMER & WIMPFHEIMER

MICHAEL C. WIMPFHEIMER

September 9, 2021
VIA CM/ECF

Honorable Paul A. Engelmayer
United States District Court
Southern District of New York
40 Foley Square

Courtroom 1305

New York, New York 10007

Re: Edward Pincover v. JP Morgan Chase Bank, N.A., et al., Case No. 1:21-cv-03524
PAE

Your Honor:

Your Honor has previously scheduied a conference in this matter for Friday, September 17, 2021.
Due to the fact that motions have been filed by several defendants, I respectfully request that this
conference be adjourned to a date after October 25, 2021. I have communicated with attorneys
Anthony Valenziano, Stephen Jay Steinlight and Andrew Karamouzis, and they have no objection
to adjourning the conference.

Consequently, as suggested by me and consented to by the attorneys for JP Morgan Chase, Wells
Fargo and Key Bank, we would request that the conference be adjourned until after October 25,
2021.

Thank you for your courtesy.

Wi le submitted,

Med cw Wonfls,
ce: All Counsel of Record via CM/ECF

Granted, The conference is adjourned to November 4, 2021 at 2:00 p.m,

Ft A. Cogetrnys

PAUL A. ENGELMAYER
United States District Judge

SO ORDERED

September 10, 2021

330 WEST S8TH STREET - SUITE 308 + NEW York, NEW YorK 10019
TEL. 212-247-8448 « FAX 212-247-8196 » EMAIL MICHAEL@MWIMPFHEIMER.COM

 
